EVANS, Justice.
The relator has filed a petition with this court for leave to file an application for writ of prohibition to restrain the Honorable Sam Robertson, Judge of the 262nd Criminal District Court of Harris County, from proceeding further in a pending criminal action against relator. In this application, relator challenges the validity of an order of the juvenile court waiving its jurisdiction and transferring the proceedings to the criminal district court for trial of relator as an adult. Relator contends that if the criminal action pending in the Criminal District Court is prosecuted against him, he will be deprived of his right of appeal to this court.
A Court of Civil Appeals has jurisdiction to issue an original writ of prohibition only when it has acquired appellate jurisdiction. Texas Employers Insurance Ass’n v. Kirby, 137 Tex. 106, 152 S.W.2d 1073 (1941). At the time of filing of relator’s motion for leave to file writ of prohibition, no appeal has been filed on behalf of relator in this court. Thus, this court is not empowered to grant a writ of prohibition. Furthermore, even if an appeal were pending in this court, the application does not reflect that the threatened action in the Criminal District Court would amount to such interference with this court’s jurisdiction as to justify the issuance of a writ of prohibition. W. C. H. v. Matthews, 536 S.W.2d 679 (Tex.Civ.App.—Fort Worth 1976, no writ); L. L. S. v. State, 565 S.W.2d 252, 257 (Tex.Civ.App.—Dallas), writ ref’d n. r. e. per curiam, 569 S.W.2d 495 (Tex.1978).
The relator’s petition for leave to file an application for writ of prohibition is denied.